In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-480 CR

____________________


ELIJAH WHITE RATCLIFF, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 18,176




MEMORANDUM OPINION 
	Elijah W. Ratcliff appealed his conviction for insurance fraud and requested a free
record.  See Tex. R. App. P. 20.2.  The trial court denied the request for indigent status
after the appellant refused to testify in support of his request.  On February 9, 2006, we
affirmed the trial court's ruling and notified the parties that the appeal would be dismissed
for want of prosecution unless the record was filed by March 13, 2006.  Neither the
clerk's record nor the reporter's record of the case below has been filed.  The appellant
is not indigent and is not entitled to proceed without payment of costs.  Tex. R. App. P.
20.2.  There being no satisfactory explanation for the failure to file the clerk's record, the
appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).
	APPEAL DISMISSED.
								____________________________
								        STEVE McKEITHEN
									      Chief Justice

Opinion Delivered April 5, 2006
Do Not Publish
Before McKeithen, C.J., Gaultney, and Kreger, JJ.